Citation Nr: 1726020	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  02-05 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for bronchial asthma. 


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which increased the rating for the Veteran's service-connected bronchial asthma from 10 to 30 percent.  

The Veteran requested a Board hearing in his August 2003 substantive appeal.  Such hearing was scheduled for May 9, 2006.  Three days later, on May 12, 2006, VA received a letter (dated May 4, 2006) from the Veteran's attorney, stating that the hearing request should be put on hold due to the fact that, less than two months earlier, in March 2006, VA had issued two supplemental statements of the case.  The attorney explained that, for that reason, the Veteran would not attend the hearing.  The Board finds that the May 2006 letter from the Veteran's attorney fails to show cause for the Veteran's failure to appear at the May 2006 Board hearing.  As such, and in view that no other communication regarding the hearing has been received, the Board deems the Veteran's request for a Board hearing withdrawn.

The Board also notes that the Veteran is no longer represented by a private attorney.  See June 2008 correspondence (revoking power of attorney).  Since then, he has not identified a new representative.  As such, the Board finds that Veteran is representing himself on a pro se basis.

The Board last considered this matter in January 2017, when it remanded for additional evidentiary development.


FINDING OF FACT

Pulmonary function testing results show FEV-1 and FEV-1/FVC above 55 percent; in addition, the weight of the evidence fails to establish that the Veteran's bronchial asthma has required at least monthly visits to a physician for required care of exacerbations, or that it requires systemic corticosteroids.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.3, 4.10, 4.97, Diagnostic Code 6602 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his increased rating claim in March 2002, prior to the initial adjudication of the claim, with additional letters in May 2006 and July 2011.  Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  These include VA treatment records obtained pursuant to the January 2017 remand.

VA provided VA examinations in June 2002, February 2006, September 2008, and February 2015 to determine the severity of the Veteran's asthma.  

The Board has considered the Veteran's claim and decided entitlement based on the relevant evidence.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran seeks a higher rating for his service-connected bronchial asthma, currently rated as 30 percent disabling.

Bronchial asthma is evaluated under Diagnostic Code 6602.  Under that Diagnostic Code, a 10 percent disability rating is assigned when FEV-1 is 71 to 80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; intermittent inhalation or oral bronchodilator therapy is required.  A 30 percent disability rating is assigned when FEV-1 is 56 to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily or oral bronchodilator therapy is required, or; inhalational anti-inflammatory medication is required.  A 60 percent rating is appropriate when FEV-1 is 40 to 
55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations is required, or; intermittent (at least three times per year) courses of systemic corticosteroids are required.  Finally, a 100 percent rating is assigned when FEV-1 is less than 40-percent predicted, or; FEV-1/FVC is less than 40 percent, or; more than one attack per week with episodes of respiratory failure occur, or; the disability requires daily use of systemic high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2016).  When evaluating based on pulmonary function tests (PFTs), the rating criteria should be applied to post-bronchodilator results, unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case the latter should be used for rating purposes.  38 C.F.R. § 4.96(d)(5).

A June 2002 VA examination reflects a history of asthma attacks, consisting of chest tightness, cough productive of clear sputum, but mostly wheezing and dyspnea, occurring with a frequency of two to three times per week.  It was noted that treatment consisted initially of sensitizing vaccines with albuterol nebulizer and oral pumps, Atrovent and Flovent.  The Veteran had not been hospitalized, but had visited emergency room every ten days.  The examiner diagnosed bronchial asthma, allergic, with mild obstructive ventilatory reversible impairment.  A May 2002 PFT resulted in FEV-1 of 99.5 percent and FEV-1/FVC of 81 percent.  See CAPRI records received April 20, 2017.

A February 2006 VA examination shows that the Veteran reported asthma attacks occurring three or four times per week, controlled with medications.  He reported occasional emergency room visits due to asthma exacerbations, not responding to medication.  Treatment consisted of albuterol inhaler, AeroBid, and Atrovent.  
A PFT resulted in FEV-1 of 112 percent and FEV-1/FVC of 76 percent.

A September 2008 VA examination reflects that the Veteran reported a worsening of his asthma since the prior VA examination.  He stated that frequency of asthma attacks had increased, now occurring five to six times per week, improving with medication.  He denied hospitalizations or going to the emergency room due to asthma since his last evaluation.  Attacks consist of dry cough and wheezing.  Treatment consisted of inhaled bronchodilator and inhaled anti-inflammatory.  It was noted that no steroids were used.  Clinical visits for exacerbations were less than one per year.  Pulmonary function testing was normal with mild hyperinflation, moderate air trapping, and decreased airway resistance.  The examiner indicated that no major changes had occurred since prior evaluation.  A PFT resulted in 
FEV-1 of 114 percent and FEV-1/FVC of 97 percent.  See VA treatment records, received September 2007.  The Board notes that the PFT report shows only pre-bronchodilator results.

A February 2015 VA examination shows that the Veteran reported that his asthma was controlled with medical treatment.  It was noted that his asthma does not required the use of corticosteroids or outpatient oxygen therapy.  Rather, treatment continued to consist of inhaled bronchodilator and inhaled anti-inflammatory.  The Veteran had not had asthma attacks with episodes of respiratory failure in the past 12 months, or any physician visit for required care of exacerbations.  The examiner noted normal spirometry with mild hyperinflation, mild air trapping, and normal gas transfer.  A PFT resulted in FEV-1 of 126 percent and FEV-1/FVC of 99 percent.  

VA treatment records show on-going follow-up treatment for the Veteran's asthma.  These records generally show that the Veteran's asthma has been mild, stable and well-controlled, with minimal exacerbations.  In this regard, a December 2004 VA note shows a report of exacerbations, which were attributed to the Veteran not taking medication; a February 2005 VA note reflects that the Veteran went to ER due to shortness of breath and wheezing; a December 2007 VA note shows a mild exacerbation one week earlier; and a February 2009 VA note reflects a report of occasional exacerbations.  Otherwise, treatment records are negative for exacerbations.  While VA treatment records document multiple ER visits during the appeal period, the only ER visit related to the Veteran's asthma is the aforementioned February 2005 visit.  See VA treatment records, received February 9, 2017, at 511.

In view of the above, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's asthma.  As detailed above, PFTs consistently show FEV-1 and FEV-1/FVC above 55 percent.  In addition, the weight of the evidence fails to establish that the Veteran's asthma has required at least monthly visits to a physician for required care of exacerbations, or that it requires systemic corticosteroids.  The Board acknowledges the Veteran's report (during the June 2002 VA examination) that he had visited the emergency room every ten days.  
VA treatment records, however, weigh against this assertion.  As already stated, the only ER visit due to asthma documented in VA treatment records occurred in February 2005.  Furthermore, VA treatment records prior to the June 2002 VA examination show that the Veteran's lungs were clear to auscultation with no report of wheezing or exacerbations.  See VA treatment records received September 7, 2007.  While the Veteran is competent to report his history of symptoms and treatment, his statement to the June 2002 VA examiner lacks probative value as evidence that the Veteran's asthma required at least monthly visits to a physician.  As such, the Veteran's asthma does not meet the criteria for the higher rating of 
60 percent.

The Board notes that the Veteran's service-connected bronchial asthma is specifically contemplated by VA's Rating Schedule under DC 6602.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.")  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

In sum, the preponderance of the evidence fails to support a rating higher than 
30 percent for the Veteran's bronchial asthma during the entire appeal period.


ORDER

A rating in excess of 30 percent for bronchial asthma is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


